Citation Nr: 1001153	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral fallen arches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1, 1980 to 
September 12, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which found that no new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for bilateral fallen arches.

In November 2008, the Board remanded this case for additional 
development.  This case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In a May 1981 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bilateral fallen arches.  The Veteran was notified of the 
decisions and of his appellate rights.  However, the Veteran 
failed to file a notice of disagreement (NOD) within one year 
of the rating decision.

2.  The evidence associated with the claims file subsequent 
to the May 1981 rating decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
Veteran's claim for entitlement to service connection for 
bilateral fallen arches, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision, denying service connection 
for bilateral fallen arches, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the May 1981 rating decision is not new and material, and 
the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated April 2005, December 2008, and June 2009, 
provided to the Veteran before the July 2005 rating decision 
and the October 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The April 2005, December 2008, 
and June 2009 letters also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for bilateral fallen arches, the notice 
letter provided to the Veteran in June 2009 included the 
criteria for reopening a previously denied claim, and 
informed the Veteran that his claim had been denied because 
his pes planus existed prior to service, and was not 
aggravated by service.  The Veteran was informed that, to be 
considered new, the evidence must be in existence and be 
submitted to VA for the first time.  The Veteran was also 
informed that, to be considered material, the additional 
evidence must pertain to the reason the claim was previously 
denied.  The April 2005 notice letter also provided the 
Veteran with the criteria for establishing service 
connection.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed of what 
evidence is necessary to substantiate the elements required 
to establish service connection.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in December 2008 and June 2009.  
Therefore, no further notice is required pursuant to the 
holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.  In an 
October 2006 letter, the Veteran informed VA that he did not 
have any private medical evidence to submit.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
2002 & Supp. 2009).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for bilateral 
fallen arches in May 1981, and the basis of the denial was 
that his pes planus existed prior to service, and was not 
aggravated by service.  The Veteran did not submit a NOD in 
response to the May 1981 rating decision.  Therefore, the May 
1981 rating decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.1103.  The May 1981 rating decision 
constitutes the last prior final denial of the claim.

The evidence of record at the time of the May 1981 rating 
decision included the Veteran's service treatment records 
(which were referred to in the decision as SMR's, or service 
medical records).  Those records include an August 1980 
determination by a Medical Board that the Veteran's pes 
planus existed prior to service (EPTS), was not aggravated in 
service, and was not incurred in the line of duty (LOD).   In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  Evans, supra.

Since the May 1981 rating decision, the Veteran has submitted 
his VA treatment records, which include a May 2005 diagnosis 
of bilateral pes planus from a VA clinician.  Although this 
evidence is new, it is not material because it does not 
pertain to the reason that the claim was previously denied.  
38 C.F.R. § 3.156(a).  Specifically, evidence of a current 
diagnosis of bilateral pes planus shows neither that the 
Veteran's pes planus did not exist prior to service, nor that 
it was aggravated as a result of his time in service.

Additionally, the Veteran asserted in his January 2006 
substantive appeal that he aggravated his bilateral fallen 
arches in service.  While the credibility of new evidence is 
to be presumed when determining whether it is new and 
material, the Board notes that the wholly unsubstantiated 
assertions by the Veteran do not constitute evidence.  
Justus, supra.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the May 1981 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for bilateral fallen arches.

The Board notes that, in a February 2006 statement, the 
Veteran's representative argued that pursuant to VAOPGCPREC 
3-2003, a de novo review of the Veteran's claim should be 
undertaken without his having to meet the "new and material 
evidence" requirement.  In that opinion, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004); see Cotant v. Principi, 17 Vet. App. 116, 124 
(2003).  Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect the change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004), and applies to claims that were pending on, or filed 
after, May 4, 2005.

As the Board explained in its November 2008 remand, in 
circumstances where a change in law provides a new basis for 
entitlement to a benefit sought for which a claim has 
previously been denied (e.g., through the liberalization of 
the requirements for entitlement to that benefit), a Veteran 
may obtain de novo review of that prior decision without 
having to meet the "new and material" evidence requirement.  
Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  However, in 
Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998), the 
Circuit Court determined that the change in the evidentiary 
presumption requiring VA to clearly rebut the presumption of 
soundness, including establishing the absence of in-service 
aggravation under 38 C.F.R. § 3.306(b), was a procedural 
rule, not a substantive change in law.  See also Hicks v. 
West, 12 Vet. App. 86, 91 (1998).  The Circuit Court based 
its conclusion on the fact that the modification did not 
create a new cause of action, since a new basis of 
entitlement was not created.  Consequently, the requirement 
to provide new and material evidence in order to reopen a 
claim which is the subject of a prior final denial remains.

Because the additional evidence submitted by the Veteran does 
not relate to an unestablished fact that is necessary to 
substantiate his claim for service connection for bilateral 
fallen arches, the Board finds that the evidence associated 
with the claims file subsequent to the May 1981 rating 
decision is not new and material, and a previously denied 
claim for service connection for bilateral fallen arches is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for bilateral 
fallen arches is not reopened.  The appeal is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


